ACCEPTED
                                                                                                  06-14-00207-CR
                                                                                        SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                             3/20/2015 2:24:35 PM
                                                                                                  DEBBIE AUTREY
                                                                                                           CLERK

                       NO. 06-14-00207-CR
_____________________________________________________________
                                                                             FILED IN
                   IN THE COURT OF APPEALS       6th COURT OF APPEALS
                                                   TEXARKANA, TEXAS
         FOR THE SIXTH APPELLATE DISTRICT OF TEXAS
                                                 3/20/2015 2:24:35 PM
                        AT TEXARKANA                 DEBBIE AUTREY
_____________________________________________________________
                                                         Clerk


                                KARL PATRICK HOULDITCH

                                                vs.

                     THE STATE OF TEXAS
_____________________________________________________________

      Appealed from the 71st District Court of Harrison County, Texas
                       Trial Cause No. 13-0263X
_____________________________________________________________

                            APPELLANT’S FIRST MOTION FOR
                           EXTENSION OF TIME TO FILE BRIEF

	  
TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

       COMES NOW KARL PATRICK HOULDITCH, APPELLANT, on appeal

       in Cause No. 13-0263X, and files this, his First Motion for extension of

       Time to File Appellate Brief, and pursuant to Rule 10.5(b), TEX. R. APP.

       PROC., and pursuant to the extension policies of this Court, makes this

       request to extend filing the brief in this cause and would show as follows:


                                                I.

                  The Official Court Reporter has filed the Reporter’s record with this

       Honorable Court. The undersigned has received copies of that record as well
       	  	                                                                            1	  
       as the Clerk’s Record. The deadline for filing Appellant’s Brief is on or before

       March 25, 2015.

                                                 II.

             Appellant requests an additional thirty (30) days in which to complete the

       research and writing necessary for submission of the brief.

                                                  III.

             As reasonable explanation for the need for an extension of time Appellant

       would show as follows:

             While counsel for Appellant has devoted time to reading the record,

       research, and drafting the Brief, the Brief is not yet finished. Moreover, the record

       is not yet complete, since there is an important exhibit missing, namely, State’s

       Exhibit No. 1 from the hearing on the Motion to Suppress. Counsel has

       communicated with the Court Reporter and District Clerk about this problem, and

       reasonably expects that the Exhibit will be found and supplied, along with a

       Supplemental Clerk’s Record of additional documents in the appeal. However, as

       of this date, those matters are not yet resolved.

             Appellate counsel has also during the past thirty days devoted his time to

       other matters in his office, including, but not limited to, the following matters:

             Work on Criminal Appeals
	  
             Continued correspondence with Appellant and preparation for oral argument
	                                                                                          2	  
       in Esaw Lampkin v. State, Appellate Cause No. 06-14-00024-CR.

             Drafting and filing the Brief for Appellant in Cinque Ross vs. the State of

       Texas, Appellate Cause No. 06-14-00157-CR.

             Correspondence with client in Tommy Scott Thomas, Cause No. PD-0057-

       15, Petition for Discretionary Review

            Probate & Estate Work

             Cause No. 2015-0031-E In re Estate of Hall: work on inventory and

       correspondence with heirs

             Cause No. 2013-0284-P, In re Estate of Bedsole: work on final accounting;

       correspondence with client

             Work on Civil Appeal

            Correspondence with client in Cause No. 06-14-00087-CV, In the Interest of J.

M. A. E. W., A Child

                Child Protective Services Work
	  
            CPS conferences, court hearings, correspondence in the following cases:

            No. 2015-369-CR, “Interest of D.W. and K.W.”

            No. 2015-178-DR, “Interest of X.D.T.”

             No. 2013-983-DR, “Interest of K.S., A.C., R.L.C., and R.D.C.”

            No. 2014-180-DR, “Interest of K.M. & K.J.”


	                                                                                     3	  
	  	      No. 2014-1405-DR, “Interest of A.R. and F.L.R.”

            No. 2014-1596-DR, “Interest of J. S., S. H., AND R. H.”

            No. 2014-1776-DR, “Interest of D. N.”

            Civil Litigation

            Drafting motions, getting settings, correspondence, and/or other activities in

following:

            Cause No. 2014-2434-CCL2, Pope & Turner, Inc., of Overton vs. John

Edward McDade, Jr., et al, pending in County Court at Law No. 2, Gregg County

            Cause No. CV14-1856, Sacor Financial, Inc., etc. vs. Texas Bank & Trust,

pending in 43rd District Court of Parker County, action in garnishment

            Cause No. S1-122-14, Pegues-Hurst vs. David Williams, Inc; preparation for

trial and obtaining default judgment

            Cause No. 2014-2257-B, Texas Bank & Trust vs. Johnson, working on

agreement to conclude litigation

            Counsel has also spent several hours in conference during each week of the

       past 30- day period with clients who have consulted with counsel on such diverse

       areas of law as collections, criminal law, probate, juvenile, and other legal matters.

                With a grant of an additional thirty days Appellate counsel plans to finish

       writing the brief and submit it to the Court, provided the missing exhibit is

	                                                                                              4	  
       supplied and the Supplemental Clerk’s Record is filed.

                                                IV.
	  
             There has previously been no motion filed for extension of time, or grants of

       time extended to Appellant, for the filing of Appellant's brief.

             WHEREFORE,          PREMISES       CONSIDERED,            KARL     HOULDITCH,

Appellant, respectfully requests that this Honorable Court of Appeals will, upon

reviewing this Motion, grant the extension of time for filing Appellant's brief as

requested herein, and for such other relief to which Appellant may be entitled.

                                                      Respectfully submitted,

                                                      LAW OFFICES OF LEW DUNN
	  
                                                      _/s/ Lew Dunn_
                                                      Lew Dunn Attorney at Law
                                                      201 E. Methvin, Suite 102
                                                      P.O. Box 2226
                                                      Longview, Texas 75606
                                                      903-757-6711
                                                      FAX 903-757-6712
                                                      Texas State Bar No. 06244600
                                                      ATTORNEY FOR APPELLANT




	                                                                                           5	  
                                CERTIFICATE OF SERVICE
	  
             I hereby certify that a true and correct copy of the above and foregoing Motion

       was hand-delivered or sent by first class mail or by electronic transmission to

       the office of Hon. Tim Cariker, Assistant Criminal District Attorney, Harrison

       County Courthouse, 200 W. Houston Street, Suite 206, Marshall, Texas 75670 on

       this 20 day of March, 2015.

                                                    /s/_LewDunn_____________
                                                    Lew Dunn
                                                    COUNSEL FOR APPELLANT




	                                                                                         6